                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,                                           Case Number 18-20495
v.                                                                  Honorable David M. Lawson

IBRAHEEM IZZY MUSAIBLI,

               Defendant.
                                                  /

 ORDER GRANTING GOVERNMENT’S MOTION TO DISMISS COUNT THREE OF
    THE FIRST SUPERSEDING INDICTMENT AND DISMISSING AS MOOT
          DEFENDANT’S MOTIONS TO DISMISS COUNT THREE

       This matter is before the Court on the government’s motion to dismiss Count Three of the

First Superseding Indictment, and, consequently, to deny as moot the motions to dismiss that count

which the defendant previously filed.          The government represented in its motion that the

defendant’s counsel consented to the relief requested. The motion therefore will be granted.

       Accordingly, it is ORDERED that the government’s motion to dismiss (ECF No. 69) is

GRANTED, and Count Three of the First Superseding Indictment is DISMISSED.

       It is further ORDERED that the defendant’s motions to dismiss (ECF No. 58, 60) are

DISMISSED as moot.
                                                                    s/David M. Lawson
                                                                    DAVID M. LAWSON
                                                                    United States District Judge

Date: July 29, 2019


                                          PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was
                       served upon each attorney or party of record herein by
                       electronic means or first class U.S. mail on July 29, 2019.

                                                  s/Susan K. Pinkowski
                                                  SUSAN K. PINKOWSKI
